Title: To George Washington from John Hall, 14 February 1758
From: Hall, John
To: Washington, George



Dr Sir
Suffolk in Virga Feby 14th 1758

I have yr acceptable favr from Mt Vernon—& I sincerely rejoyce at yr beginning to master the Indisposition Mr Boyd acquaints me you have long labour’d under—I hope to meet you perfectly recover’d & I shall impatiently wish to hear of yr being at Wmsburgh.
Will you excuse the Liberty of intruding a Subject not so agreable as many others—I’ve this day receivd a Lr from Col. Gage & There cite his happy Paragrh (I must acquaint you of a Resolution lately taken to raise a regt of light Infantry under my command & in wch Corps Ld Loudoun has appointed you a Lieut.) with a Grace truly becoming that Gn he waves the honour of the Obligation & throws it on another—& dont think I flatter you when I say to the more happy Influence of a third Person I owe my present rise.
him I look upon as my Patron & Benefactor—Accept the kind Wishes of a heart replete with Gratitude for evr’y future blessing—I am in great haste to send of[f] my recruits—heres a Captain 3 Subs. & recruiting Partys from this new Chore now moving to this Place. I am Yrs sincerely.

Jno. Hall

